PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
RIVEROLL et al.
Application No. 14/896,809
Filed: 8 Dec 2015
For METHODS OF PRODUCING ALGAL CELL CULTURES AND BIOMASS, LIPID COMPOUNDS AND COMPOSITIONS, AND RELATED PRODUCTS
:
:
:
:	DECISION ON PETITION
:
:
:
:
:



This is a decision on the second renewed petition pursuant to 37 C.F.R. § 1.137(a), filed April 5, 2021, to revive the above-identified application.

This second renewed petition pursuant to 37 C.F.R. § 1.137(a) is DISMISSED.

A timeline of the relevant events is as follows:

This application was filed electronically pursuant to 35 U.S.C. § 371 on December 8, 2015, including, inter alia, an Application Data Sheet (ADS) which lists six joint inventors. 

On January 28, 2016, the United States Patent and Trademark Office (USPTO) issued a Notice of Acceptance of Application under 35 USC 371 and 37 CFR 1.495.  The notice does not indicate that an oath or declaration was received on initial deposit.  

On March 3, 2017, the USPTO issued a non-final Office action.

On September 5, 2017, applicant filed a reply to the non-final Office action, along with a three-month extension of time to make timely the response.
On November 3, 2017, the USPTO issued a final Office action.

On May 3, 2018, applicant filed a Request for Continued Examination (RCE) along with a three-month extension of time.

On July 23, 2018, the USPTO issued a non-final Office action.

On January 21, 2019, applicant filed a reply to the non-final Office action, along with a three-month extension of time.

On March 8, 2019, the USPTO issued a non-final Office action.

On September 9, 2019 (September 8, 2019 fell on a Sunday), applicant filed a reply to the non-final Office action, along with a three-month extension of time.

On November 13, 2019, the USPTO issued a final Office action.

On July 17, 2020, the USPTO issued a notice of abandonment, which indicates continued examination under 37 CFR § 1.114 does not apply in a national stage application under 35 U.S.C. § 371 unless the requirements of 35 U.S.C. § 371(c) have been complied with, including the requirement for the inventor’s oath or declaration.

On July 31, 2020, an original petition pursuant to 37 C.F.R. § 1.137(a) was filed, along with the proper statement of unintentional delay, a RCE, an amendment to the claims, and remarks, which was dismissed via the mailing of a decision on October 7, 2020.

On December 3, 2020, a renewed petition pursuant to 37 C.F.R. § 1.137(a) was filed, and was supplemented via a filing on March 22, 2021.  The renewed petition pursuant to 37 C.F.R. § 1.137(a) was dismissed via the mailing of a decision on April 5, 2021.

On that same day, April 5, 2021, this second renewed petition pursuant to 37 C.F.R. § 1.137(a) was filed in 
A grantable petition pursuant to 37 C.F.R. § 1.137(a) must be accompanied by:

(1) The reply required to the outstanding Office 
 	    action or notice, unless previously filed;
	(2) The petition fee as set forth in 37 C.F.R. 
         § 1.17(m);
	(3) Any terminal disclaimer (and fee as set forth in 
	    § 1.20(d)) required pursuant to paragraph (d) of this 
	    section; and,
	(4) A statement that the entire delay in filing the 
	    required reply from the due date for the reply until 
	    the filing of a grantable petition pursuant to this 
	    section was unintentional. The Director may require 
	    additional information where there is a question 
	    whether the delay was unintentional.

The required reply has been received previously, as has the required statement of unintentional delay.  The petition fee was received with this second renewed petition pursuant to 37 C.F.R. § 1.137(a) on April 5, 2021.

As such, requirements one and two of 37 C.F.R. § 1.137(a) have each been met.  The third requirement of 37 C.F.R. § 1.137(a) is not applicable, as a terminal disclaimer is not required.1  The fourth requirement of 37 C.F.R. § 1.137(a) has not been satisfied.  A discussion follows.

The petition does not satisfy 37 C.F.R. § 1.137(b)(4). Petitioner has submitted the required statement of unintentional delay. However, the Director may require additional information where there is a question whether the delay was unintentional. 

The USPTO requires additional information concerning whether a delay in seeking the revival of an abandoned application was unintentional where the petition to revive was filed more than two years after the date the application became abandoned. See Clarification of the Practice for Requiring Additional Information in Petitions Filed in Patent Applications and Patents Based on Unintentional Delay, 85 FR 12222 (March 2, 2020). 

Id. at 12223. 

When addressing the delay, petitioner is reminded that where the petitioner deliberately permits an application to become abandoned (e.g., due to a conclusion the claims are unpatentable, a rejection in an Office action cannot be overcome, or the invention lacks sufficient commercial value to justify continued prosecution), the abandonment of such application is considered to be a deliberately chosen course of action, and the resulting delay cannot be considered as “unintentional” within the meaning of 37 C.F.R. § 1.137. See In re Application of G, 11 USPQ2d 1378, 1380 (Comm’r Pat. 1989). Similarly, an intentional course of action is not rendered unintentional when, upon reconsideration, the applicant changes his or her mind as to the course of action that should have been taken. See In re Maldague, 10 USPQ2d 1477, 1478 (Comm’r Pat. 1988). Petitioner’s failure to carry the burden of proof to establish that the “entire” delay was “unintentional” may lead to the denial of a petition under 37 C.F.R. § 1.137, regardless of the circumstances that originally resulted in the abandonment of the application. 

The filing of December 3, 2020 strongly suggests Petitioner was unaware of the factors discussed in Changes To Implement the Hague Agreement Concerning International Registration of Industrial Designs, 80 Fed. Reg. 17918 (April 2, 2015) until recently.  As such, the records supports a finding that this application initially went abandoned unintentionally.

However, the record does not support a finding that the entire period of abandonment was unintentional.  Petitioner was aware of the abandonment of this application on or shortly after July 17, 2020, when the USPTO mailed a notice of abandonment (the first attempt to seek the revival of this application was filed shortly thereafter on July 31, 2020).  Yet, the required petition fee was not submitted until April 5, 2021.  Instead:

On July 31, 2020, Petitioner submitted an original petition to revive this application without the required fee.  This petition was dismissed via the mailing of a decision on October 7, 2020, which expressly stated that the $1,000 petition fee was required.
On December 3, 2020, Petitioner submitted a renewed petition to revive this application without the required fee.  This petition was dismissed via the mailing of a decision on April 5, 2021, which repeated the need for a petition fee (which by then had increased to $1,050).

The fact that Petitioner was aware of the abandonment yet repeatedly submitted petitions to revive this application without the required petition fee does not support a finding that the entire period of delay was unintentional.

Any reply must be submitted within TWO MONTHS from the mail date of this decision.  Extensions of time under 37 C.F.R. § 1.136(a) are not permitted.  The reply should include a cover letter entitled “Third Renewed Petition pursuant to 37 C.F.R. 
§ 1.137(a).”  This is not a final agency action within the meaning of 5 U.S.C § 704.

The renewed petition should indicate in a prominent manner that the attorney handling this matter is Paul Shanoski, and may be submitted by mail,2 hand-delivery,3 or facsimile.4  Registered users of EFS-Web may alternatively submit a response to this decision via EFS-Web.5

If responding by mail, Petitioner is advised not to place the undersigned’s name on the envelope.  Only the information that appears in the footnote should be included – adding anything else to the address will delay the delivery of the response to the undersigned.

this decision should be directed to the undersigned at (571) 272-3225.6  

/Paul Shanoski/
Paul Shanoski
Attorney Advisor
Office of Petitions



    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See 37 C.F.R. § 1.137(d).
        2 Mail Stop Petition, Commissioner for Patents, United States Patent and Trademark Office, P.O. Box 1450, Alexandria, VA, 22313-1450.  
        3 Customer Window, Randolph Building, 401 Dulany Street, Alexandria, VA, 22314.
        4 (571) 273-8300: please note this is a central facsimile number.  
        5 https://www.uspto.gov/patents/apply.
        6 Petitioner will note that all practice before the Office should be in writing, and the action of the Office will be based exclusively on the written record in the Office.  See 37 C.F.R. § 1.2.  As such, Petitioner is reminded that no telephone discussion may be controlling or considered authority for any further action(s) of Petitioner.